47 F.3d 1165
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Doris F. LANE, Plaintiff -Appellant,v.GREENVILLE RETIREMENT CENTER;  R. Cooper White, Jr.,Chairman of the Board;  G. W. Allen;  Jeanette Caler;Douglas Churdar;  J. W. Cobb;  James W. Crain;  James H.Dickson;  Heartie Ferguson;  Terry D. Knause;  JackMcKinney;  Jerry L. Satterfield;  Christine Walker, asmembers of the Greenville Retirement Center Grady H. HippNursing Center Board;  County of Greenville, South Carolina;C. Wade Cleveland, Chairman of Greenville County Council;Richard A. Ashmore;  Frederick Blackwell;  George E. Bomar;Bob Cook;  Lottie Gibson;  Richard Herdklotz;  Allen L.Johnson;  Robert W. Leach;  James F. Patterson;  Fletcher N.Smith, Jr.;  Paul B. Wickensimer, as members of theGreenville County Council;  John Baker, as InterimAdministrator for Greenville County, Defendants--Appellees.
No. 94-1381.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 19, 1995.Decided Feb. 3, 1995.

Doris F. Lane, Appellant Pro Se.  Thomas Allen Bright, Anna Maria Conner, HAYNSWORTH, BALDWIN, JOHNSON & GREAVES, P.A., Greenville, SC, for Appellees.
Before WILKINS and MICHAEL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying her motion for judgment as a matter of law and, in the alternative, motion for a new trial after the jury rendered its verdict in the Appellee's favor on Appellant's claims of sex and age discrimination and sexual harassment.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Lane v. Greenville Retirement Center, No. CA-93-700-3AK-6 (D.S.C. Feb. 17, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the mate rials before the Court and argument would not aid the decisional process.

AFFIRMED